Citation Nr: 1204564	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in WACO


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1962 to December 1971.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In pertinent part of that rating decision, the RO denied the appellant's claim for service connection for cause of the Veteran's death. 

The matter on appeal was previously before the Board in March 2011, when it denied a claim for Dependency and Indemnity Compensation (DIC) under 38 C.F.R. § 1318 and remanded the claim for service connection for cause of the Veteran's death to the Agency of Original Jurisdiction (AOJ) in order to obtain another VA medical opinion.  A May 2011 VA medical opinion was obtained and associated with the claim folders.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

Unfortunately, a remand is required in this case as to the issue of service connection for the cause of the Veteran's death.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).

The Veteran died in June 2007, and his immediate cause of death was listed as end-stage emphysema due to or as a consequent of congestive heart failure and dementia.  

During the pendency of this matter, the RO, in a November 2011 rating decision, as required by the federal court in Nehmer v. Department of Veterans Affairs, readjudicated the Veteran's previously-denied claim for ischemic heart disease and granted the underlying matter on the basis of presumptive service connection associated with inservice herbicide and assigned a 10 percent evaluation, effective from April 2, 2002.   See 38 C.F.R. § 3.309(e)(2011); 75 Fed. Reg. 53202 (July 2010) (VA published a final rule amending 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents).  The appellant has not yet initiated an appeal as to that decision. 

The Board observes that congestive heart failure is not expressly contemplated in the term "ischemic heart disease," as detailed in Note (3) of the amended regulation.  38 C.F.R. § 3.309(e), Note 3 (2011).  Nevertheless, the Board notes that the term "ischemic heart disease" is not limited to the specific cardiovascular disorders listed in the amended regulation.  On the contrary, it extends to all disorders generally accepted within the medical definition of ischemic heart disease and, thus, may encompass the Veteran's fatal congestive heart failure.  Id.  As the Board is precluded from making a definite medical determination with respect to this matter, it finds that another VA medical opinion is needed.  See Colvin v. Derwinski, 1 Vet. App. 171, 175  (1991).  

In addition, while the record already contains two VA medical opinions, neither of these opinions specifically address whether the Veteran's service-connected ischemic heart disease caused his death, or contributed substantially or materially to the cause of his death.  Accordingly, the Board finds that an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4)(2011); 38 U.S.C.A. § 5103A(d) (2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to an appropriate VA medical specialist for the purpose of obtaining a supplemental medical opinion. The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. 

The VA examiner should provide an opinion addressing whether congestive heart failure, listed as a contributing cause of the Veteran's death, is considered to be at least as likely as not (50 percent probability or greater) manifestations of, or causally related to, his service-connected ischemic heart disease.  

If the Veteran's congestive heart failure is not considered to be manifestations of, or causally related to, ischemic heart disease, the VA examiner should indicate whether it is at least as likely that the Veteran's service-connected ischemic heart disease caused or contributed substantially or materially to cause his death. 

A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. 

In rendering the requested opinion, the reviewer must consider and address the service and post-service treatment records, and the certificate of death, and set forth all findings, along with the complete rationale for the conclusions reached.  If the examiner cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required. 

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought remains denied, the appellant and her representative, if any, should be provided a supplemental statement of the case. This must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2002).




_________________________________________________
ROBERT E. O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



